The opinion of the Court was delivered by
Mr. Justice Jones.
The appellant, Malpass, claiming a balance of $90, as rent due him as landlord, by respondent, Parrott, as tenant, caused to be seized, under a landlord’s distress warrant, certain goods of the tenant, found on the demised premises. The tenant, Parrott, brought an action before a trial justice to recover the goods, alleging that the rent had been paid before the seizure. The issue turned on the construction of the written contract of lease, the material clauses being as follows: “And the party of the second part, in consideration of the leasing of the premises as above set forth, covenants and agrees to pay to the party of the first part, as rent for the same, five bales of cotton weighing 500 pounds each, the same to be clean cotton, which shall become due and payable and deliverable on or before the 15th day of October, A. D. 1895, at Darlington C. H., S. C. And it is further agreed that, in order to secure the payment of the rent herein stipulated, the said party of the first part shall have a lien for the same on the crop which may be made during the year upon the said land, in preference to all other liens existing or otherwise, to an amount *6not exceeding $125, and all the remedies for the enforcement of the same as provided by law.”
The trial justice held that there was inconsistency in the terms of the contract, that at the time of making the contract five bales of cotton was worth $125,- that the parties so estimated it and fixed the rental accordingly; that the payment of either five bales of cotton or $125 by the tenant, Parrott, would discharge the debt, and that the tenant having paid this amount before the seizure, the debt for rent was satisfied, so he gave judgment for Parrott. This judgment was affirmed by the Circuit Court, and it is now sought to reverse same.
1 2 We have no difficulty whatever in reaching the conclusion that the judgment below should be reversed. The terms of the lease are plain and unambiguous. The rent stipulated to be "paid was five bales of clean cotton, each bale weighing 500 pounds, to be delivered at Dar-lington C. H., S. C., on the 15th day of October, 1895. The appellant was entitled to this cotton, or its value, at the time fixed for payment. The payment by the tenant of $125 does not discharge the debt for rent, since the uncontradicted evidence was that such cotton was worth 8J or 8f cents per pound on the 15th of October, 1895. The stipulation in second clause of the lease, above quoted, is'not inconsistent with the clause in which the amount of the rent is stipulated. We construe this clause of the lease as merely a limitation on the extent to which the landlord could enforce his lien for rent under what is known as the agricultural lien law, sec. 2399, Gen. Stat., appearing in sec. 2512, Rev. Stat. 1893. This statute, without an express agreement for a lien, gives the landlord a lien for the full amount of the rent to the extent of all the crops raised on the land leased, and the landlord has the same remedy to enforce this lien as is given persons making advances for agricultural purposes. The lien and remedy under-this statute is limited by the clause in question to $125. But, as held in Sullivan v. Ellison, 20 S. C., 484, *7the landlord, in addition to this agricultural lien, enforceable according to the machinery of the statute, has also another right entirely distinct therefrom, the right to distrain for rent due, which belongs to all landlords without regard to whether the premises are used for agricultural purposes, and is not limited to the seizure of such crops as may be raised on the premises. This important right of the landlord cannot be held to have been waived in the contract of lease without some language expressive of such intent, and we find no such language .in this lease.
The judgment of the Circuit Court is reversed, the judgment of the court of trial justice is reversed, and the complaint is dismissed.